Citation Nr: 0639753	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  03-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder as a result of a cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from March 1953 to April 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The veteran was afforded a hearing before a hearing officer 
at the RO in June 2003.  A transcript of the hearing has been 
associated with the claims folder.

In January 2006 the Board remanded the case for further 
evidentiary development.


FINDING OF FACT

The veteran's bilateral foot disorder is a result of an in-
service cold injury.


CONCLUSION OF LAW

A bilateral foot disorder as a result of a cold injury was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has alleged that he currently has a bilateral 
foot disorder due to a cold injury while in service.  After a 
careful review of the evidence of record, the Board finds 
that the evidence is in favor of the appellant.

Through statements and at an RO hearing the veteran alleged 
that while he was in service, he was stationed in Anchorage, 
Alaska.  He alleged that while in Alaska, his convoy had a 
truck accident during which he was exposed to cold for hours 
without wearing boots or any other shoes.  He alleges that 
since that accident he has had problems with his feet.

Service medical records are negative for any cold injury or 
any disease or injury of the feet.  At a separation physical 
of March 1955 the veteran's feet and lower extremities were 
noted as normal.

Outpatient treatment records note complaints of and treatment 
for various foot disorders, to include peripheral neuropathy 
of the feet in August 2000.  

At a VA examination of April 2006 the examiner opined that"

The patient reports numbness and pain in the 
lower extremity post cold exposure in the 
military.  This has persisted since discharge 
from the military.  The patient reports seeking 
medical attention for these problems since his 
discharge.  The patient does have diabetes 
mellitus with peripheral neuropathy.  Given the 
patient's history, it is likely that a component 
of his peripheral neuropathy is related to his 
cold exposure.   

The RO requested a clarification of the opinion and at a VA 
examination of July 2006, the examiner opined that:

. . . Decreased sensation is noted in the toes and 
distal foot compatible with the diagnosis of peripheral 
neuropathy.

The cause of neuropathy is unclear and most likely 
mutifactorial.  The records do repeatedly describe 
painful feet and concern for cold injury and this may 
have been a contributing factor for chronic pain 
through the years. . . . 

It is difficult to apportion the contributing factors 
to chronic relatively mild peripheral neuropathy.  The 
majority is likely related to diabetes with only minor 
components from chronic alcohol abuse and cold injury.  
It is suspected that the service-related component 
would contribute 10 to 15 percent followed by a similar 
contribution of poor nutrition and the final 
contribution of diabetes.

The Board notes that there are no in-service reports of, 
treatment for or complaints of a cold injury, or any records 
of a foot injury or disease in service.  However, the veteran 
has presented sworn, credible testimony regarding his cold 
exposure.  The veteran is competent to state that he was 
exposed to cold while in service.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Board accepts the veteran's allegations 
that he was exposed to cold while in service.  The Board 
notes that the veteran's account of the events while in 
service and his cold exposure have been consistent throughout 
the record and while seeking medical treatment.  The Board 
finds the veteran to be credible and finds his allegations of 
cold exposure while in service to be credible.

Furthermore, the record contains two VA examiner opinions 
which state that the veteran's cold injury while in service 
is a contributing factor to the current peripheral 
neuropathy.  As noted above, at the VA examination of April 
2006 the examiner opined that "it is likely that a component 
of his peripheral neuropathy is related to his cold 
exposure."  When asked for clarification, the examiner 
opined that "[t]he cause of neuropathy is unclear and most 
likely mutifactorial.  The records do repeatedly describe 
painful feet and concern for cold injury and this may have 
been a contributing factor for chronic pain through the 
years. . . It is suspected that the service-related component 
would contribute 10 to 15 percent."  The VA examiner has 
stated that the veteran's diagnosed peripheral neuropathy is 
partially related to service.  This opinion stands 
uncontradicted by any other medical opinion of record.  In 
view of the credible testimony and the examiner's opinion, 
the Board finds that service connection is warranted.

Accordingly, service connection for bilateral foot disorder 
as a result of cold injury is granted.
ORDER

Service connection for bilateral foot disorder as a result of 
cold injury is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


